El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el acusado contra sentencia dictada por-la Corte de Distrito de Ponce. Dicha sentencia le condenó á sufrir un año de presidio y al pago de las costas, estando fundada la misma en una acu-sación que le imputaba el delito de seducción bajo promesa de matrimonio de la joven Cruz del Valle, soltera y hasta en-tonces reputada como pura. Se celebró juicio por jurados.
Antes del pronunciamiento de la sentencia en corte inferior, el acusado presentó una moción para nuevo juicio,- fun-dándola en varios motivos, siendo el primero, que la declara-ción de la denunciante era la tínica que había respecto al trató carnal, y que tal prueba no era por sí suficiente para declarar culpable al acusado. No se ha presentado pliego de excep-ciones, ni relación de hechos ante el tribunal, siendo, por tanto, imposible determinar la naturaleza de la declaración *223-dada. Además, en el caso del Pueblo de Puerto Rico contra Salusticmo Rodriguez, resuelto en 29 de junio de 1906, esta corte resolvió, siguiendo la jurisprudencia general sobre la materia, que, en juicios por seducción, la declaración de la ofendida es bastante para basar en ella un veredicto de cul-pabilidad.
Otro fundamento que también se alegó para que se conce-diera un nuevo- juicio, fué el de que el acusado había encon-trado nuevas pruebas que no pudieron aportarse durante el juicio. Esta nueva prueba solamente atacaba la credibilidad del testigo de cargo. Esto no es motivo suficiente para con-ceder un nuevo juicio". Hace referencia á este particular el caso de Pueblo v. McCurdy anotado en 68 California, página 576, citándose otras autoridades en .el volumen 16 de la Enci-clopedia Americana é Inglesa de Ley en la página 572.
Además, no hay nada ante Nos que pueda destruir la pre-sunción de que la corte ejercitó una sana discreción al denegar la moción. No habiendo encontrado error alguno en los autos, la sentencia de la corte de distrito debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciado MacLeary.
Los Jueces Asociados Sres. Hernández y Pigueras, no intervinieron en la resolución de este caso.